Citation Nr: 0827281	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05- 30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability as secondary to service-connected residuals of low 
back injury with multi-level degenerative joint and disc 
disease.

2.  Entitlement to service connection for a disability 
manifested by nerve damage of the bilateral lower extremities 
as secondary to service-connected residuals of low back 
injury with multi-level degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife

ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2008, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge; a transcript of this 
hearing is of record.  

In July 2008, the veteran submitted additional evidence that 
was not reviewed by the RO.  However, he waived RO 
consideration of the additional evidence, permitting the 
Board to consider such records in the first instance.  See 38 
C.F.R. § 20.1304(c) (2007).  Hence, the additional evidence 
is being considered.


FINDINGS OF FACT

1.  The veteran is not shown to have a bilateral hip 
disability.  

2.  The veteran is not shown to have a disability manifested 
by nerve damage of the bilateral lower extremities.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Service connection for a disability manifested by nerve 
damage of the bilateral lower extremities is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issues decided herein, the veteran has been 
advised of VA's duties to notify and assist in the 
development of his claims.  A June 2004 letter from the RO, 
prior to the RO's initial adjudication of these claims in 
July 2005, explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency. The veteran was given ample time to respond to this 
letter or supplement the record.  A March 2006 letter 
provided notice regarding ratings and effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) have been obtained.  All evidence 
constructively of record (VA records) has been secured.  The 
veteran underwent VA examinations in July 2005 and June 2007.  
The veteran has not identified any pertinent evidence that is 
outstanding.  Evidentiary development in this matter is 
complete to the extent possible.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran has claimed entitlement to service connection for 
a bilateral hip disability and a disability manifested by 
nerve damage of the bilateral lower extremities, both as 
secondary to his service-connected residuals of a low back 
injury with multi-level degenerative joint and disc disease.  
Service connection is in effect for residuals of a low back 
injury with multi-level degenerative joint and disc disease, 
rated 20 percent disabling effective April 16, 2004.

Bilateral Hip Disability

The veteran's STS are negative for complaints or findings of 
a hip disability.  A January 1974 separation examination 
report reflects that the veteran's lower extremities were 
clinically evaluated as normal.  

The veteran underwent a VA examination in July 2005.  No 
complaints or findings of a hip disability were noted.  

VA outpatient treatment records dated in February 2006 
reflect that the veteran was assessed with chronic right hip 
pain for the previous 35 years, rated 3/10, radiating to the 
right leg.  The examiner did not diagnose a hip disability.

The veteran underwent another VA examination in June 2007.  
He denied any right hip pain at that time.  He reported 
daily, constant left hip pain.  He stated that the pains 
usually were a throb, averaging 2-3/10 and went to 10/10 
aggravated by increased walking, standing, and sitting long 
periods of time.  He reported additional limitation with 
flare-ups.  He stated that the left hip pain interfered with 
his daily activities, especially with increased walking, 
standing, or sitting long periods of time.  The veteran 
underwent an X-ray examination of the hips.  X-ray findings 
revealed normal appearance of the hips without evidence of 
arthritis.  No hip disability was diagnosed.

A private medical record from Dr. K.M.P. dated in June 2008 
reflects that Dr. K.M.P. found no evidence of a bilateral hip 
disability.  She stated, "I do not support . . . any hip 
issues as the hip x-rays are normal . . . ."

The veteran's STRs contain no mention of findings relating to 
the disability at issue.  Moreover, based on the objective 
findings in the July 2005 and June 2007 VA examinations, as 
well as the June 2008 private medical record from Dr. K.M.P., 
there is no current diagnosis of a bilateral hip disability.  
The veteran has otherwise not identified or submitted any 
medical evidence which reflects a current bilateral hip 
disability.  As such, in the absence of proof of a present 
disability, there can be no valid claim of service 
connection.  See Brammer, supra.  While acknowledging the 
veteran's complaints of right hip pain in February 2006 and 
left hip pain in June 2007, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  As there is 
no evidence of a current disability, it is unnecessary for 
the Board to reach the question of etiology of the claimed 
bilateral hip disability.  

While acknowledging the veteran's belief that a bilateral hip 
disability is due to a service-connected disability, it is 
well established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



Disability Manifested by Nerve Damage of the Bilateral Lower 
Extremities

The veteran's STS are negative for complaints or findings of 
nerve damage in the lower extremities.  A January 1974 
separation examination report reflects that neurological 
examination was normal.   

The veteran underwent a VA examination in July 2005.  His 
deep tendon reflexes were all hyperactive in the legs.  The 
examiner did not diagnose nerve damage of the bilateral lower 
extremities.  

The veteran underwent another VA examination in June 2007.  
The examiner did not diagnose nerve damage of the bilateral 
lower extremities.  The veteran underwent an MRI of the 
lumbar spine.  The examiner opined that there was no stenosis 
or impingement on nerves according to an MRI of the lumbar 
spine to indicate nerve involvement on the left.  

A June 2008 private medical record from Dr. K.M.P. indicates 
that no evidence of nerve damage in the bilateral lower 
extremities was found.  She stated, "I do not support nerve 
damage . . . as . . . his EMG nerve conduction testing was 
negative for any type of radiculopathy in the upper or lower 
extremities."

The veteran's STRs contain no mention of findings relating to 
the disability at issue.  Moreover, based on the objective 
findings in the July 2005 and June 2007 VA examinations, as 
well as the June 2008 private medical record from Dr. K.M.P., 
there is no current diagnosis of nerve damage of the 
bilateral lower extremities.  The veteran has otherwise not 
identified or submitted any medical evidence which reflects 
current nerve damage of the bilateral lower extremities.  As 
such, in the absence of proof of a present disability, there 
can be no valid claim of service connection.  See Brammer, 
supra.  As there is no evidence of a current disability, it 
is unnecessary for the Board to reach the question of 
etiology of the claimed nerve damage of the bilateral lower 
extremities.  

While acknowledging the veteran's belief that nerve damage of 
the bilateral lower extremities is due to a service-connected 
disability, it is well established that as a layperson, the 
veteran is not considered capable of opining as to the nature 
or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a disability manifested by nerve 
damage of the bilateral lower extremities is denied.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


